

 

--------------------------------------------------------------------------------

 
      
        Exhibit 10.72      
    

PIGGYBACK REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT, dated as of August 1, 2007 (this
"Agreement"), is made by and between STRATUS SERVICES GROUP, INC., a Delaware
corporation (the "Company"), and Thurston J. Hartford. (the "Holder").
 
W I T N E S S E T H:
 
WHEREAS, the Company has issued to Holder 2,000,000 shares of the common stock,
$.01 par value (the "Common Stock"), of the Company (the "Shares"); and
 
WHEREAS, the Company has agreed to provide certain piggyback registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "Securities
Act"), with respect to the Shares;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.  
Definitions.

 
(a)  
As used in this Agreement, the following terms shall have the following
meanings:

 
(i)  
"Register," "Registered," and "Registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis ("Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the "SEC").

 
(ii)  
“Potential Material Event” means any of the following: (a) the possession by the
Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (b) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.

 
(iii)  
"Registrable Securities" means the Shares.

 
(iv)  
"Registration Statement" means a registration statement of the Company under the
Securities Act.

 
(b)  
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 
2.  
Piggyback Registration Rights.

 
(a)  
Grant of Rights.  If the Company at any time proposes to file a Registration
Statement (other than upon Form S-4, Form S-8, or any successor form) with the
Securities and Exchange Commission (the "SEC" or the “Commission”) relating to
the Company’s Common Stock, the Company shall give the Holder prompt written
notice thereof.  If requested by the Holder in writing within 15 days receipt of
any such notice, the Company shall, at the Company’s sole expense (other than
the fees and disbursements of counsel for such holder and the underwriting
discounts and commissions, if any, payable in respect of the shares of Common
Stock to be sold by such holder), include in such registration the Shares.

 
(b)  
Underwriter Cutbacks.  If the registration relates to an underwritten public
offering and the good faith judgment of the managing underwriter the inclusion
of all of the Registrable Securities requested to be registered under this
Section 2 would adversely affect the marketing of the shares for which the
registration statement was to be filed, the number of Registrable Securities
otherwise to be included in the underwritten public offering may be reduced pro
rata (by number of shares requested to be registered) among the Holder and,
subject to any registration rights existing as of the date of this Agreement,
any other holders of Common Stock requesting registration.  If the Registrable
Securities are to be distributed through such underwriting the Holder shall
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected by the Company.

 
3.  
Obligations of the Company.  In connection with the registration of the
Registrable Securities, the Company shall do each of the following.

 
(a)  
The Company shall keep effective the registration or qualification contemplated
by Section 2 and shall from time to time amend or supplement each applicable
registration statement, preliminary prospectus, final prospectus, application,
document and communication for such period of time as shall be required to
permit the Holder to complete the offer and sale of the Registrable Securities
covered thereby or, in the case of an underwritten offering, until such time as
the offering has been terminated.  The Company shall in no event be required to
keep any such registration or qualification in effect after the Registrable
Securities can be sold without restriction.

 
(b)  
The Company shall permit a single firm of counsel designated by the Buyer to
review the Registration Statement and all amendments and supplements thereto a
reasonable period of time prior to their filing with the SEC, and not file any
document in a form to which such counsel reasonably objects;

 
(c)  
Furnish to Holder and its legal counsel identified to the Company (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one (1) copy of the Registration Statement, each
preliminary prospectus and prospectus, and each amendment or supplement thereto,
and (ii) such number of copies of a prospectus, and all amendments and
supplements thereto and such other documents, as Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
Holder;

 
(d)  
As promptly as practicable after becoming aware of such event, notify Holder of
the happening of any event of which the Company has knowledge, as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
use its best efforts promptly to prepare a supplement or amendment to the
Registration Statement or other appropriate filing with the SEC to correct such
untrue statement or omission, and deliver a number of copies of such supplement
or amendment to Holder as Holder may reasonably request;

 
(e)  
As promptly as practicable after becoming aware of such event, notify Holder
(or, in the event of an underwritten offering, the managing underwriters) of the
issuance by the SEC of a Notice of Effectiveness or any notice of effectiveness
or any stop order or other suspension of the effectiveness of the Registration
Statement at the earliest possible time;

 
(f)  
Notwithstanding the foregoing, if at any time or from time to time after the
date of effectiveness of the Registration Statement, the Company notifies the
Holder in writing of the existence of a Potential Material Event, the Holder
shall not offer or sell any Registrable Securities, or engage in any other
transaction involving or relating to the Registrable Securities, from the time
of the giving of notice with respect to a Potential Material Event until such
Holder receives written notice from the Company that such Potential Material
Event either has been disclosed to the public or no longer constitutes a
Potential Material Event;

 
(g)  
Notwithstanding anything to the contrary herein, the Company shall not be
required to register the Registrable Securities if counsel for the Company
delivers an opinion to the holders that the proposed sale of Registrable
Securities may be effected in its entirety within any 90 day period without
registration and without any further holding period pursuant to Rule 144 under
the Securities Act of 1933, as amended.

 
4.  
Obligations of the Holder.  In connection with the registration of the
Registrable Securities, the Holder shall have the following obligations:

 
(a)  
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities that the Holder shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least five (5) days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify the Holder
of the information the Company requires from the Holder (the "Requested
Information") if the Holder elects to have any of such Holder’s Registrable
Securities included in the Registration Statement.

 
(b)  
Holder by its acceptance of the Registrable Securities agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of the Registration Statement hereunder, unless Holder
has notified the Company in writing of the Holder’s election to exclude all of
such Holder’s Registrable Securities from the Registration Statement; and

 
(c)  
Holder agrees that, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 3(d) or 3(f), above, the Holder
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(d) or 3(f) and, if so directed by the Company, the
Holder shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 
5.  
Expenses of Registration.  All expenses, other than underwriting discounts and
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Section 3, but including, without limitation, all
registration, listing, and qualifications fees, printers and accounting fees,
the fees and disbursements of counsel for the Company, shall be borne by the
Company.

 
6.  
Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

 
(a)  
To the extent permitted by law, the Company will indemnify and hold harmless the
Holder, the directors, if any, of the Holder, the officers, if any, of the
Holder, each person, if any, who controls the Holder within the meaning of the
Securities Act or the Securities Exchange Act of 1934 (the "Exchange Act")
(each, an "Indemnified Person" or “Indemnified Party”), against any losses,
claims, damages, liabilities or expenses (joint or several) (including
reasonable attorneys fees) incurred (collectively, "Claims") to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations in the Registration Statement, or
any post-effective amendment thereof, or any prospectus included therein: (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any post-effective amendment thereof or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being,
collectively, "Violations").  Subject to clause (b) of this Section 6, the
Company shall reimburse the Holder, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a) shall not (I) apply to
a Claim arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, (II) be available to the extent such Claim is based on a
failure of the Holder to deliver or cause to be delivered the prospectus made
available by the Company; or (III) apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Holder will
indemnify the Company and its officers, directors and agents against any claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company, by or on behalf
of the Holder, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions as are
applicable to the Indemnification provided by the Company to this Section 6.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Holder pursuant to Section 8;

 
(b)  
Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be.  In case
any such action is brought against any Indemnified Person or Indemnified Party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party similarly notified,
assume the defense thereof, subject to the provisions herein stated and after
notice from the indemnifying party to such Indemnified Person or Indemnified
Party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such Indemnified Person or Indemnified Party under this
Section 6 for any legal or other reasonable out-of-pocket expenses subsequently
incurred by such Indemnified Person or Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation, unless the
indemnifying party shall not pursue the action of its final conclusion.  The
Indemnified Person or Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and reasonable out-of-pocket expenses of such counsel shall not be at the
expense of the indemnifying party if the indemnifying party has assumed the
defense of the action with counsel reasonably satisfactory to the Indemnified
Person or Indemnified Party. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.

 
7.  
Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that
(a) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.

 
8.  
Assignment of the Registration Rights.  The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by the Holder to any transferee of the Registrable Securities (or all
or any portion of the Warrant which is exercisable for such securities) only
if:  (a) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (b) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee and (ii) the securities with
respect to which such registration rights are being transferred or assigned, (c)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws, and (d) at or before the time the
Company received the written notice contemplated by clause (b) of this sentence
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions contained herein.  In the event of any delay in filing or
effectiveness of the Registration Statement as a result of such assignment, the
Company shall not be liable for any damages arising from such delay.

 
9.  
Amendment of Registration Rights.  Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

 
10.  
Miscellaneous.

 
(a)  
Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered (by hand, by
courier, by telephone line facsimile transmission, receipt confirmed, or other
means) or sent by certified mail, return receipt requested, properly addressed
and with proper postage pre-paid (i) if to the Company, Stratus Services Group,
Inc., 149 Avenue at the Common, Suite 4, Shrewsbury, New Jersey 07702,
Attention:  Michael A. Maltzman, Telecopier No.: (732) 294-1133; with a copy to
Giordano, Halleran & Ciesla, P.C., 125 Half Mile Road, P.O. Box 190, Middletown,
New Jersey 07748, Attention: Philip D. Forlenza, Esq., Telecopier No.: (732)
224-6599; (ii) if to the Holder, at: ________________________________ or at such
other address as each such party furnishes by notice given in accordance with
this Section 11(b), and shall be effective, when personally delivered, upon
receipt and, when so sent by certified mail, four (4) calendar days after
deposit with the United states Postal Service.

 
(b)  
Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 
(c)  
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey.  Each of the parties consents to the jurisdiction of
the federal courts whose districts encompass any part of the State of New Jersey
or the state courts of the State of New Jersey in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non coveniens, to
the bringing of any such proceeding in such jurisdictions.  A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.  This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.  If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.  This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 
(d)  
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to
herein.  This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

 
(e)  
Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

 
(f)  
All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

 
(g)  
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning thereof.

 
(h)  
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

 
(i)  
Neither party shall be liable for consequential damages.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
STRATUS SERVICES GROUP, INC.
 
By: /s/ Joseph J. Raymond
Name: Joseph J. Raymond
Title: President and Chief Executive Officer
 


 
/s/ Thurston J. Hartford
Thurston J. Hartford


 

 
 

--------------------------------------------------------------------------------

 
